Citation Nr: 1516011	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-29 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left elbow arthritis.

2.  Entitlement to service connection for a left knee torn meniscus, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1976 and from July 2004 to April 2005, with approximately an additional twenty years of service in the Kentucky Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

A claim of service connection for a lumbar spine disability was also on appeal.  However, in a July 2012 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine.  As the benefit sought was granted in full, this issue is no longer on appeal.

The Board finds that the issue of whether the Veteran's service-connected ankle disability may have caused or aggravated his left knee torn meniscus was reasonably raised by the evidence of record, and this theory was considered by the May 2012 VA examiner.  Thus, the Veteran's claim of service connection for a left knee torn meniscus has been characterized accordingly to address all theories reasonably raised by the record.  See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005); Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir 2000); Robinson v. Peake, 21 Vet. App. 545, 550 (2008).


FINDINGS OF FACT

1.  The Veteran's left elbow arthritis is causally related to his active military service.

2.  The Veteran's left knee torn meniscus is not related to his active military service or to his service-connected ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left elbow arthritis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a left knee torn meniscus, to include as secondary to a service-connected left ankle disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard July 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Board acknowledges that VA was unable to obtain service treatment records for the period he reportedly served from July 2004 through April 2005.  Where service records have been lost or destroyed through no fault of the veteran, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.   Case law does not lower the legal standard for proving a service connection claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was provided VA medical examinations in March 2010 and May 2012.  The examinations are sufficient evidence for deciding the claims.  Their reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Service Connection

Factual Background

The Veteran seeks service connection for left elbow arthritis and a left knee disability.

Service personnel records show that in addition to his periods of active service, the Veteran served on active duty for training (ACDUTRA) for at least a couple weeks most years he was in the Kentucky Army National Guard.

A service treatment record (STR) from September 1968 indicates that the Veteran received physical therapy for his left knee and ankle.  The other treatment records surrounding that date, however, only reveal that he suffered an ankle injury.  There are no other records that show complaints of or treatment for a left knee problem.  

The Veteran's available STRs document two complaints relating to his elbow.  In a February 1995 Annual Medical Certificate, he wrote that he went to a physician for elbow pain.  In a September 2003 Report of Medical History, he reported that he experiences arthritis in his left elbow that flares up every once in a while.

In July 2009, the Veteran wrote VA and indicated that while in service he did not regularly report medical problems because he was in a leadership position and wanted to set an example for his troops that they should adapt and overcome in order to complete the mission.

The Veteran submitted private treatment records for his left elbow and knee.  In October 2007, he received an MRI of his left knee.  In the "history" portion of the examination report it was noted that the Veteran had an on-job injury on September 5, 2007 and that since that time he has had left knee pain with limited range of motion and swelling.  The MRI revealed disc space narrowing and increased bone marrow signal involving the medial compartment, most likely secondary to degenerative changes; a medial meniscus tear, posterior horn; and small joint effusion and small Baker's cyst.

A January 2009 x-ray of the Veteran's left elbow revealed chronic changes involving the elbow most likely related to old trauma with no acute bony abnormality.

In treatment notes taken by Dr. P.M. in July 2009, the doctor diagnosed arthritis of the left elbow with spur and left knee torn meniscus.  He wrote that the Veteran has a left ankle injury from a service injury, manifesting in reduced extension of the left ankle with visible swelling and chronic pain.  Due to changes in his gait as a result of the ankle injury, he developed chronic left knee pain and low back pain.  He had left medial compartment syndrome with medial meniscal tear and a Baker's cyst.  In addition, he has bone spurring in his left elbow with chronic pain and a restricted range of motion.

A December 2009 letter by Dr. P.M. stated that the Veteran suffered a left ankle injury in service that resulted in changes to his gait.  This caused abnormal wear and tear on his left knee, hip, and back, which ultimately resulted in chronic pain in those areas as well as a torn meniscus.  The doctor concluded that the Veteran's left knee and elbow disabilities were both directly and indirectly related to his military service and wear and tear on his joints coupled with his injuries sustained in the military.

In January and February 2010, the Veteran underwent arthroscopic surgeries on his left elbow and left knee.

In March 2010, the Veteran underwent a VA examination.  The examiner diagnosed left elbow arthritis and left knee torn meniscus.  In regards to the left elbow arthritis, he opined that it was at least as likely as not caused by or the result of military service.  The rationale was that there were two STRs (discussed above) that corroborated the Veteran's contention of the onset of symptoms in service.  He added that there appears to be a reasonably consistent history of current symptoms and findings which can be related to his time in service.  In regards to the left knee torn meniscus, the examiner opined that it was less likely than not caused by or the result of military service.  The rationale was that no evidence of a torn meniscus was found in the Veteran's STRs and that a torn meniscus is more plausibly related to acute trauma, such as indicated on the October 2007 MRI report, than to repetitive minor trauma, such as might be associated with prolonged marching and the usual duties of military service.

The record contains three buddy statements from veterans who claimed to have served with the appellant.  A July 2010 buddy statement from R.L. stated that the left elbow injury occurred during June or July of 2004 while at Mobilization Station, Camp Atterbury, Indiana and continued throughout the deployment.  He stated that the left knee injury happened while on deployment in the winter of 2004-2005 when the Veteran, along with a number of other soldiers, slipped and fell on the ice.  This incident also reinjured his elbow.

An August 2010 buddy statement from S.T. indicates that he believes the Veteran's left knee, left elbow, and low back disabilities are the result of years of military hardships.  Another buddy statement from E.S. indicated that he remembered seeing the Veteran go to sick call in 2006 and 2007 for problems with his left knee, left elbow, and low back, and that since then he would have problems completing his Physical Fitness Test, which he typically excelled at.

In May 2012, the Veteran underwent another VA examination to evaluate the impact of his ankle disability on his left knee.  The examiner opined that his left knee disability was less likely than not proximately due to or the result of the Veteran's service-connected ankle disability.  The rationale was that physical examination did not document as significant a gait abnormality, specifically there is no limp, and it is the Veteran's own history that the ankle is only intermittently uncomfortable; there is no medical literature supporting that an ankle problem without significant gait disturbance would affect any other structure.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.

Alternatively, service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As to the first element, the Veteran has current diagnoses of left elbow arthritis and left knee torn meniscus.

As to the second element, the Veteran's STRs contain two complaints relating to his left elbow.  Moreover, the Board finds that the cumulative effect of his physically demanding military duties were tantamount to an in-service elbow injury, including his periods of active service and his many periods of ACDUTRA.  Thus, the second element of service connection is met for left elbow arthritis.  

In contrast, the STRs only have a single reference for the Veteran's left knee and it is in conjunction with physical therapy he was receiving for a well-documented ankle injury.  It is not apparent that he actually suffered or complained of a left knee injury at the time.  Further, the March 2010 VA examiner noted that the Veteran's diagnosed left knee torn meniscus is a disability that occurs from an acute injury, such as the job-related injury he incurred in September 2007, rather than repetitive minor trauma, such as might be associated with prolonged marching and the usual duties of military service.  Thus, the Board cannot find that the cumulative effect of his physically demanding military duties tantamount to an in-service left knee torn meniscus.  The second element of service connection is therefore not met for the left knee claim.

As to the third element of service connection, the Board finds that the medical evidence of record supports a nexus between the Veteran's current left elbow arthritis and the physical demands of his military career.  In regards to the left knee claim, the Board finds that the evidence does not support a nexus and the Board is persuaded by the opinion and rationale of the March 2010 VA examination, which found the injury less likely than not related to military service.  The March 2010 opinion is consistent with the evidence of record that specifically documents a post-service intercurrent injury to the left knee as shown by the October 2007 private treatment record noting an on-job injury in September 2007.

The Veteran has also contended that service connection for his left knee torn meniscus may be warranted as secondary to his service-connected ankle disability.  The Board finds persuasive the May 2012 VA examination that determined the left knee injury is less likely than not related to the service-connected ankle injury because the Veteran was not found to have a significantly abnormal gait and thus the medical literature did not support such a conclusion.  Given the language of the opinion, this includes the idea that the left knee disability was not aggravated by the left ankle disability. 

The Board is not persuaded by the medical evidence offered by Dr. P.M. in support of this theory of service connection.  The doctor asserted that the ankle disability caused an abnormal gait which overtime caused essentially all of the Veteran's physical problems; however, this is inconsistent with the VA examinations that have not found the Veteran to have an abnormal gait and it is also inconsistent with the fact that a torn meniscus typically results from an acute injury rather than repetitive trauma.  Moreover, the doctor did not consider the Veteran's on-job knee injury even though he was likely aware of it as he was copied on the October 2007 MRI report.  Thus, the Board finds that the evidence does not support a nexus between the Veteran's left knee torn meniscus and his service-connected ankle disability.  

The Board has also considered the buddy statements submitted by other veterans.  The Board is not persuaded by their allegations of an in-service event or injury of the Veteran's left knee as those statements are inconsistent with the Veteran's STRs and they are also inconsistent with the Veteran's own allegations that his knee injury had a gradual onset.  Further, none of the veterans are competent to provide a nexus opinion on this medically complex question as they do not possess the required medical training or expertise necessary to make such a determination.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 at n. 4 (Fed. Cir. 2007).

In conclusion, all three elements of service connection have been met for the Veteran's left elbow arthritis.  Service connection for left elbow arthritis is therefore warranted.  However, the elements of service connection have not been met for a left knee torn meniscus, to include as secondary to service-connected ankle disability; the evidence is not in equipoise and therefore there is no doubt to be resolved; service connection for left knee torn meniscus is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for left elbow arthritis is granted.

Service connection for left knee torn meniscus, to include as secondary to a service-connected ankle disability, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


